Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	This action is in response to claims filed 4/20/21. Claims 1-9 are pending and under examination.

Withdrawn Rejections
	Terminal disclaimers were filed and approved over US 10183990 and US 10875908. This overcomes the double patenting rejections based on these reference documents.

Claim Objections
Claims 7 and 8 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
In this case, the only difference between claims 7 and 1 is that claim 7 has a different preamble: “a composition”. However, indicating the antibody is in a composition provides no distinguishing features from claim 1, which, as an antibody, is necessarily a composition. The claims are co-extensive or else so close in content that they cover the same thing.
The same applies to claims 8 and both 7 and 1. The phrase “is detectable in an immunoassay” does not require any particular feature or element of the antibody, only that there exists some method (those recited in claim 9) capable of detecting the antibody. These include immunoassays that may use additional reagents, such as a secondary antibody, to detect the claimed antibody, requiring no structural 
There is no way to infringe claims 1, 7, or 8 without also infringing the other two claims, i.e., the claims are co-extensive or else so close in content that they cover the same thing.

Maintained Rejections and New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This is a new rejection necessitated by amendment.
Claim 9 sets forth the immunoassays for which the kit of claim 8 is intended. This intended use does not define any additional requirements or elements of the kit and “the body of the claim fully and intrinsically sets forth all the limitations of the claimed invention” (MPEP §2111.02). Thus, a claim which solely further defines the intended use in the preamble does not provide any further limitation to the claim itself. There is no art recognized definition of what is required by a “kit” and the only guidance in the specification is that it might include an additional element such as a means for detecting the antibody, e.g., other components required for performing the assay. However, as amended, the claim no longer 
The phrase may also apply to “wherein said antibody is detectable in an immunoassay”. Again, however, this does not require anything particular of the antibody itself. There is no intrinsic property of an antibody that makes it detectable or undetectable by the claimed immunoassays but rather the antibody is detected based on the protocol, additional reagents, and devices used in those assays, these additional elements not being required by the claim, only that the antibody is detectable by such assays.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 19 of copending Application No. 17093541 (reference application). This has been modified as necessary by amendments. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are directed to a use of the same antibody: one which comprises CDRs of SEQ ID NOs: 8-13. A method of using such an antibody anticipates the antibody itself. The antibody of the reference claims possesses the same variable regions (claim 2), constant regions (claim 5), and is monoclonal (claim 6). The claimed immunoassays of the reference application are a means of detecting the antibody and so make obvious the intended use of the instantly claimed “kit”.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 4/20/21 have been fully considered but they are not persuasive.

Applicant’s argument that the hypothetical scenario of including “consisting of” in claim 7 would have been properly co-extensive is in fact the opposite conclusion of what would be a proper objection. A composition of antibody plus water would infringe on claim 1, which encompasses the mere existence of the antibody but in no way addresses or limits the environment in which that antibody is found, while such a composition would not infringe Applicant’s hypothetical claim, as the inclusion of water would place the composition beyond the scope of a composition “consisting of” the antibody. Alternately, if claim 1 were hypothetically “a composition consisting of” the antibody, this would also distinguish hypothetical claim 1 from claim 7. As it stands, instant claim 1, while being drawn to “a singular component” (remarks 4/20/21 p.4), contains no claim language that would disallow that singular component from being in a composition “comprising” water, buffer, adjuvants, etc. As currently claimed, there are no embodiments of one claim that would not also infringe the other and the same now applies to claim 8. Applicant has removed the phrase “means for”, which implied the presence of some other reagent, machine, or element required for the detection; in other words, the previous claim required more than the antibody itself to be infringed. However, the antibody being “detectable” is a property of the antibody itself and so, as amended, the claimed “kit” requires no more than the antibody itself and so is a substantial duplicate for the same reasons.
	Applicant does not argue the double patenting rejection, only asking that the rejection be held in abeyance until allowable subject matter is determined. This is not persuasive because, as noted in the previous office action, allowable subject matter was determined. Moreover, double patenting rejections are not held in abeyance. Claims 1-8 are rejected only under this double patenting rejection and so this rejection must be addressed.
is necessary for further consideration of the rejection of the claims as this is the only outstanding rejection of claims 1-8; nonstatutory double patenting rejections, including provisional ODP rejections, are not held in abeyance (MPEP §804(I)(B)(1)).	
	
Conclusion
Co-pending application 17/113559 is noted. No double patenting has been made over this application as the claims do not recite the instantly claimed antibody and the reference document has an effective filing date later than the instant application and so, irrespective of overlapping or obvious variations of the claims, a provisional rejection over the ‘559 application would be dropped as provisional rejections of the instant claims 1-8 are all that remain.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045.  The examiner can normally be reached on M-F 9-16.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/Primary Examiner, Art Unit 1649